Burr, J. (concurring):
I concur. I should not attempt to add anything to the opinion of my brother Thomas, but for the fact that upon the oral argument it was contended that this court, by its opinion in People ex rel. Patrick v. Frost (133 App. Div. 179), had in effect determined that there was no legislative control of the procedure relative to the writ of habeas corpus. I do not so understand its language. It is doubtless true that anything that is essential to the full benefit or protection of the right which the writ is designed to safeguard is “beyond legislative limitation or impairment;” but the method of securing that right “ is one of *782legislative cognizance which is subject to any change that does not trench upon the fundamental right.” (People v. Cosmo, 205 N. Y. 91.) Por the reasons clearly pointed out in said opinion, the statute here considered tends to protect rather than to trench upon the fundamental right. Upon further reflection, it seems to me that the words in the opinion in the Patrick case, that “This term of this court is not held within the judicial district where the prisoner is detained,” are susceptible of a different construction from that for which contention is made. If the expression in the statute, “within the judicial district where the prisoner is detained,’’ refers to the place where the court was actually in session, then such construction may be justified; but if these words refer to the territory over which the Appellate Division of the Second Department had special jurisdiction (Code .Civ. Proc. §§ 219., 220), then it is not. It seems to me that the words of the statute are capable of the latter construction. But be that as it may, so far as express words are concerned, section 2017 of the Code of Civil Procedure relates to the persons or courts to whom the application for the writ is made, and not to the persons or courts before whom it should be returned. In the Patrick case the writ was issued by a judicial officer mentioned in the section under consideration.